Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is responsive to claims filed on February 05, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below as authorized by Erik Michel by telephone communication on 02/24/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims have been amended as follows:
(Currently amended)	A method, comprising:
in a gaming headset that receives a plurality of audio channels during play of a game, wherein said plurality of audio channels comprises game audio channels and a chat audio channel: 
downloading audio information for a particular game to said gaming headset from a sounds database in an external storage device, said audio information comprising signatures that correspond to one or more predefined words; 
monitoring each of said received plurality of audio channels for signatures associated with the one or more predefined words;
comparing said signatures from the monitored plurality of audio channels to said downloaded downloaded 
detecting an occurrence of one of said one or more predefined words based on said comparison;
determining in which audio channel of said plurality of audio channels said occurrence of said one of said one or more predefined words is detected; and
in response to detecting said occurrence of said one of said one or more predefined words, filtering out at least a portion of said detected one of said one or more  via speakers of said gaming headset.

(Currently amended)	A system, comprising:
a gaming headset that receives a plurality of audio channels during play of a game, wherein said plurality of audio channels comprises game audio channels and a chat audio channel, said gaming headset is operable to: 
download audio information for a particular game to said gaming headset from a sounds database in an external storage device, said audio information comprising signatures that correspond to one or more predefined words;
monitor each of said received plurality of audio channels for signatures associated with the one or more predefined words;
compare said signatures from the monitored plurality of audio channels to said downloaded signatures, said downloaded 
detect an occurrence of one of said one or more predefined words;
determine in which audio channel of said plurality of audio channels said occurrence of said one of said one or more predefined words is detected; and
in response to detecting said occurrence of said one of said one or more predefined words, filter out at least a portion of said detected one of said one or more predefined words from said determined audio channel while continuing to output other of said plurality of audio channels via speakers of said gaming headset.

(Currently amended)	A non-transitory computer readable medium
having stored thereon, a computer program having at least one code section that is executable by a machine for causing the machine to perform steps comprising: 
in a gaming headset that receives a plurality of audio channels during play of a game, wherein said plurality of audio channels comprises game audio channels and a chat audio channel: 

monitoring each of said received plurality of audio channels for signatures associated with the one or more predefined words;
comparing said signatures from the monitored plurality of audio channels to said downloaded  downloaded 
detecting an occurrence of one of said one or more predefined words based on said comparison;
determining in which audio channel of said plurality of audio channels said occurrence of said one of said one or more predefined words is detected; and
in response to detecting said occurrence of said one of said one or more predefined words, filtering out at least a portion of said detected one of said one or more predefined words from said determined audio channel while continuing to output other of said plurality of audio channels via speakers of said gaming headset.

Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS H MAUNG/Primary Examiner, Art Unit 2654